

114 HRES 855 IH: Expressing the sense of the House of Representatives to remember and honor the members of the United States Armed Forces, veterans, and military families who served in the aftermath of September 11, 2001.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 855IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Ms. Gabbard (for herself, Mr. Perry, Mr. Ted Lieu of California, Mr. Zinke, Mr. Heck of Nevada, and Mr. Kinzinger of Illinois) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives to remember and honor the members of the
			 United States Armed Forces, veterans, and military families who served in
			 the aftermath of September 11, 2001.
	
 Whereas in the aftermath of the terrorist attacks on September 11, 2001, that killed nearly 3,000 innocent men, women, children, and first responders, the United States launched military operations around the world to protect the Nation and its allies from the threat of terrorism;
 Whereas 15 years after the attacks, the United States continues to mourn their loss; Whereas members of the United States Armed Forces and our international partners deployed to Afghanistan, Iraq, and locations around the world to undertake combat, security, and stabilization operations in the fight against terrorism;
 Whereas in the 15 years since the September 11 attacks, more than 1,000,000 men and women have responded to the Nation’s call to duty and volunteered to serve in the United States Armed Forces;
 Whereas more than 6,800 members of the United States Armed Forces have made the ultimate sacrifice and given their lives in service to the Nation since September 11, 2001;
 Whereas millions of military families have endured countless hardships at home while their spouses, parents, siblings, and children served abroad;
 Whereas over 2,900,000 post 9/11 military veterans have returned to civilian life and continue to serve their communities and the Nation;
 Whereas due to their service and sacrifice, the Nation is stronger and safer; and Whereas more than 2,100,000 members of the United States Armed Forces currently serve on active duty, in the Reserves, and in the National Guard, standing ready to defend the United States from attack: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes September 11 as a day of remembrance and extends its deepest sympathies to the victims, families, friends, and loved ones affected by the September 11, 2001, terrorist attacks;
 (2)honors the service and sacrifice of the men and women who served in the United States Armed Forces in the aftermath of September 11 attacks;
 (3)expresses its deepest sorrow for those members of the United States Armed Forces who gave their lives, paying the ultimate price in service to the United States and extends its deepest sympathies to their families;
 (4)extends its gratitude and thanks to the armed forces of all nations who have served and fought alongside the United States Armed Forces since September 11, 2001;
 (5)honors the sacrifices made by military families and recognizes the unwavering and critical support they provide the members of the United States Armed Forces; and
 (6)reaffirms its duty to understand and honor our post-9/11 veterans and faithfully serve the needs of all veterans.
			